DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 10 shows the base front wall labeled as 16a, but the specification describes it as 16c.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because on line 6 “electrically” apparently does not belong. 
Claim 9 is objected to because:
On line 14 it appears that a comma should be inserted after “connectors.” 
On line 14, “the terminal housing” should be changed to –each terminal housing- since multiple terminal housings have previously been defined.
On line 15, “a rib disposed on a respective side wall separating the pair of side walls of the terminal housing” is required. It is not clear how the rib separates the walls.  It is noted that this section of the claim is not consistent with paragraph 32, the only discussion of the rib in the specification.  Claim 9 has been interpreted without this phrase, consistent with the specification.
On the penultimate line, it appears that “and” should be deleted. 
Claim 12, line 2, “material includes” will be interpreted as - - material, and includes- -. 
Appropriate corrections are required.  Further, applicant is kindly requested to review all claims for consistency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumida et al. (US 20010012731). 
Claim 5: Sumida discloses a terminal assembly comprising: a terminal including an input portion (3, Fig 2b) and a plurality of output portions (4, Fig 2b), wherein each of the plurality of output portions are spaced apart from each other and are electrically connected to the input portion (Fig 3a); and  10a spacer (7) having a plurality of slots (Fig 2c) configured to receive a respective output portion of the plurality of output portions, wherein the spacer includes a plurality of fuses (5), each of the fuses being integrally formed to the spacer (Paragraph [0031]) and has a contact surface which is open to the slots (Fig 2b), the contact surface (at the edge connected to the output .
Claims 9 and 10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US Patent 7071808). 
Claim 9: Nakamura discloses a junction box assembly (Fig 1) configured to receive at least a pair of terminal connectors (30, Fig 1),  the junction box assembly comprising: a terminal assembly (Fig 4, Fig 5) having a terminal (2,3), the terminal having an input portion (5,13) and a pair of output portions (8,16); the pair of terminal connectors (30, Fig 1) configured to be mounted on top of a corresponding one of the pair of output portions (as shown in Fig 1); and a base (4, Fig 1) having at least a pair of terminal housings (at 28, Fig 1), each of the pair of terminal housings includes a back wall, a front wall (as shown in 42, Fig 6A), and a pair of side walls (walls to the left and right of 28, Fig 1) so as to define a cavity (at 28) for housing a respective output portion (8, Fig 1) of the terminal (3) the pair of terminal connectors (30) completely seated (Fig 1) within the at least pair of terminal housings (at 28, Fig 1), the at least one pair of terminal housings further configured to house a corresponding terminal connector (30) of the pair of terminal connectors wherein a portion of each of the pair of terminal connectors (30) faces the front wall of the terminal housing (Fig 1), and 11the pair of side walls are spaced apart from each other so as to accommodate a width of a respective pair of output portions of the terminal and each of the pair of terminal connectors (Fig 1).  In a manner similar to that of the present invention, the terminal housing further includes a rib (top portion of side walls) disposed on a respective side wall, and the rib has a height at least as tall as a height of one of the pair of the terminal 
Claim 10: Nakamura further discloses wherein the rib includes a top portion and a bottom portion, the top portion is disposed on the respective side wall and the bottom portion extends beyond the front wall of the base (shown near 28, Fig 1). 
 
    PNG
    media_image1.png
    812
    386
    media_image1.png
    Greyscale
           
    PNG
    media_image2.png
    552
    370
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sumida et al. (US 20010012731) in view of Chang et al. (US 20180088163).
Claims 6 and 7: Sumida discloses the terminal assembly of claim 5, Sumida does not disclose wherein each fuse of the plurality of fuses has a different resistance than each other or a same resistance as each other. Chang et al. disclose same and different resistance between fuses (Paragraph 0047).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fuses of Sumida to have the same resistance or a different resistance than each other, in order to control the electrical value provided by each fuse (Paragraph 44). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sumida et al. (US 20120012731) in view of Kobayashi et al. (US Patent 6558198).
Claim 8: Sumida discloses the terminal assembly of claim 5. Sumida does not disclose wherein the terminal assembly includes a pair of terminals, each of the pair of terminals being spaced apart from each other. Kobayashi discloses a pair of terminals (Fig 9). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have a pair of terminals for greater functionality.
Conclusion
Applicant's arguments and amendments filed 8/31/2020 have been fully considered and are addressed above.

Claims 11 and 12 would be allowable if rewritten in independent form, overcoming the rejection under 35 USC 112, and including all of the limitations of the base claim.

The prior art, made of record and not relied upon, is considered pertinent to applicant's disclosure: US 7850462, US 7568921, US 7990738, and US 20080200045 disclose an electric junction box having a terminal assembly and terminal connectors. US 9007154, US 7652552, and US 20010050608 disclose a spacer. US 10148044, and US 20190126860 discloses ribs.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MILAGROS JEANCHARLES/           Examiner, Art Unit 2833  


/renee s luebke/       Supervisory Patent Examiner
Art Unit 2833